Citation Nr: 1010007	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  07-10 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether there is clear and unmistakable error (CUE) in a May 
1998 rating decision granting service connection for 
posttraumatic stress disorder (PTSD) and assigning a 50 
percent evaluation, effective May 19, 1993, a 100 percent 
evaluation, effective May 24, 1993, a 50 percent evaluation, 
effective August 1, 1993, a 100 percent evaluation, effective 
January 26, 1998, and a 50 percent evaluation, effective 
April 1, 1998.


REPRESENTATION

Appellant represented by:	Robert V. Chisolm, attorney


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from December 1966 to 
December 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which found that no revision was warranted in the 
evaluations of PTSD assigned in the May 1998 rating decision, 
based on clear and unmistakable error.

The Board denied this claim in January 2009.  However, the 
appellant appealed this decision and pursuant to a Joint 
Motion for Remand, the United States Court of Appeals for 
Veterans Claims remanded the claim back to the Board in 
September 2009.


FINDINGS OF FACT

1.  A May 1998 rating decision granted service connection for 
PTSD, assigning a 50 percent evaluation, effective May 19, 
1993, a 100 percent evaluation, effective May 24, 1993, a 50 
percent evaluation, effective August 1, 1993, a 100 percent 
evaluation, effective January 26, 1998, and a 50 percent 
evaluation, effective April 1, 1998; the Veteran did not 
appeal this action and it is now final.

2.  The May 1998 RO rating decision was consistent with and 
reasonably supported by the evidence then of record, and the 
existent legal authority, and it did not contain undebatable 
error that would have manifestly changed the outcome.


CONCLUSION OF LAW

The May 1998 rating decision granting service connection for 
PTSD and assigning a 50 percent evaluation, effective May 19, 
1993, a 100 percent evaluation, effective May 24, 1993, a 50 
percent evaluation, effective August 1, 1993, a 100 percent 
evaluation, effective January 26, 1998, and a 50 percent 
evaluation, effective April 1, 1998 was not clearly and 
unmistakably erroneous. 38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.105 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA's duty to notify and assist does not apply to CUE actions.  
See Livesay v. Principi, 15 Vet. App. 165 (2001)(en banc) 
(holding VCAA does not apply to Board CUE motions).  The 
general underpinning for the holding that the VCAA does not 
apply to CUE claims is that regulations and numerous legal 
precedents establish that a review for CUE is only upon the 
evidence of record at the time the decision was entered (with 
exceptions not applicable in this matter).  See Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).

Analysis

In a May 1998 rating decision, the RO granted service 
connection for PTSD assigning a 50 percent evaluation, 
effective May 19, 1993, a 100 percent evaluation, effective 
May 24, 1993, a 50 percent evaluation, effective August 1, 
1993, a 100 percent evaluation, effective January 26, 1998, 
and a 50 percent evaluation, effective April 1, 1998.  The 
Veteran did not appeal this action so it became final. See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The Veteran contends that the May 1998 rating decision was 
clearly and unmistakably erroneous because it did not assign 
a 100 percent rating for PTSD for the entire time.  He 
asserts that he was hospitalized and treated for suicide 
attempts, suicide ideology, and visual and auditory 
hallucinations during that time, which warranted a permanent 
and total disability evaluation.  He further contends that VA 
regulations addressing disability ratings were not properly 
applied and, if they had been, a different outcome would have 
resulted.  In the Joint Motion for Remand, the Veteran's 
representative specifically argued that the May 1998 rating 
decision erred in that it did not address the schedular 
criteria for a 100 percent rating for PTSD under either the 
criteria in effect prior to November 1996, or the amended 
criteria.  The appellant argues that had the 100 percent 
schedular criteria been properly applied, a different outcome 
would have resulted.

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including 
decisions of the assignment of disability ratings, will be 
accepted as correct in the absence of clear and unmistakable 
error.  In order for a claim of CUE to be valid, there must 
have been an error in the prior adjudication of the claim; 
either the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied. Phillips v. Brown, 10 Vet. App. 25, 31 (1997).  
Further, the error must be "undebatable" and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made.  A determination that 
there was CUE also must be based on the record and law that 
existed at the time of the prior adjudication in question. 
Id.  Simply to claim CUE on the basis that the previous 
adjudication improperly weighed and evaluated the evidence 
can never rise to the stringent definition of CUE, nor can 
broad-brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any 
other general, non- specific claim of "error" meet the 
restrictive definition of CUE.  Fugo v. Brown, 6 Vet. App. 
40, 44 (1993).

Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts. Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  It is a very specific and rare kind of error of fact 
or law that compels the conclusion, as to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error. Fugo, 6 Vet. App. at 
43.

Where evidence establishes CUE, the prior decision will be 
reversed or amended. For the purpose of authorizing benefits, 
the rating decision which constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision. 38 C.F.R. §§ 3.104(a), 3.400(k).

The Veteran does not contend, nor does the record show, that 
the correct facts were not before the RO at the time of the 
May 1998 rating decision.  Rather, his argument is that the 
regulatory provisions extant at that time were incorrectly 
applied.  Specifically, he contends that the RO erred by not 
considering the criteria for a 100 percent schedular rating 
for his PTSD under the criteria in effect prior to November 
1996 and the revised criteria for PTSD.

In May 1998, the RO reviewed the medical evidence available 
at that time and assigned temporary total evaluations based 
on intermittent periods of hospitalization.  During the time 
frame that the Veteran was in receipt of total temporary 
ratings, he was getting the highest benefit possible so these 
rating periods will not be addressed.  The RO determined that 
the severity of the Veteran's PTSD in between his periods of 
hospitalization warranted a 50 percent evaluation.  The RO 
addressed the schedular rating criteria for receiving the 
next higher 70 percent evaluation under the rating criteria 
in effect prior to November 1996 and the revised criteria for 
PTSD and determined that the Veteran did not meet these 
criteria.  As the Veteran did not meet the schedular criteria 
for a 70 percent rating, there was no reason for the RO to go 
on to discuss the criteria for a 100 percent schedular 
rating.  Thus, the RO did not make a clear and unmistakable 
error in not including the schedular criteria for a 100 
percent rating in the May 1998 rating decision.

Moreover, the medical evidence does not clearly and 
unmistakably show that the Veteran met the criteria for a 100 
percent schedular rating for PTSD under either the previous 
or revised criteria for the entire appeals period at the time 
of the May 1998 rating decision.    

Under the regulations for PTSD that were in effect prior to 
the change on November 7, 1996, a 100 percent evaluation was 
assigned when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community.  Totally incapacitating 
psychoneurotic, symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior. 
Demonstrably unable to obtain or retain employment. 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1996).

Effective November 11, 1996, a 100 percent evaluation is 
assigned for PTSD with total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

The medical evidence shows that the Veteran lost his license 
and his job with a trucking company in October 1992 because 
of his PTSD symptoms and that he was divorced.  The records 
also show that he had a history of multiple suicide attempts 
and some auditory hallucinations.  He denied any present 
suicide attempts or auditory hallucinations on examination 
during the course of the appeal, although he still had 
suicidal ideation.  

A December 1993 VA outpatient treatment evaluation shows the 
Veteran was anxious with a sad mood and tense affect.  He had 
circumstantial speech.  He had poor social symptoms; he was 
unemployed and living with his mother.  He had no suicidal 
ideation at present and no homicidal ideation.  He had no 
audio hallucinations or signs of psychosis.  He did 
subjectively report dissociative periods and symptoms of 
PTSD.  Regarding unemployment, the Veteran was encouraged to 
seek retraining.

An August 1994 VA examination report notes that the Veteran 
was well-oriented to all spheres and spoke clearly.  His 
answers were brief and relevant and his affect was full.  His 
mood was depressed and anxious.  He complained of nightmares 
and sleep disturbance and forgetfulness.  His memory of 
recent and remote events was good.  He was found capable of 
managing his benefits.  

A September 1997 letter from a VA psychiatric clinical nurse 
notes that the Veteran's symptoms consisted of a life of 
predominantly isolation, periods of flashbacks, nightmares, 
sleep disorder, inability to modulate his moods of anger and 
grief, and overreacting to stimuli in the environment 
(smells, sounds, sights).  He had been unable to maintain any 
kind of stable relationship since his wife divorced him.  He 
had a history of two serious suicide attempts during periods 
of severe depression and loss of hope and still experienced 
feelings of a foreshortened future and exhibited moods of 
defection and pessimism most of the time.  

The Veteran had significant social impairment in that he 
isolated himself and was divorced and unable to find a new 
relationship.  While he had a history of suicidal attempts 
with auditory hallucinations, none were shown on the 
examinations during the appeals period.  He had no signs of 
psychosis and good remote and recent memory recall, and was 
competent to handle his funds.  Even though he was 
unemployed, he was not unequivocally shown to be unable to 
obtain or retain employment and actually was encouraged to 
get retraining, presumably so that he could obtain employment 
elsewhere.    

While it could be argued that the RO did not adequately 
account for the Veteran's history of suicide attempts and 
hallucinations or his significant social impairment, this is 
debatable and reasonable minds could differ on whether 
weighing this evidence differently would have changed the 
outcome.  As noted, a valid clear and unmistakable error 
claim cannot be based on the argument that the previous 
adjudication improperly weighed and evaluated the evidence. 
See Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  Further, CUE 
is not mere misinterpretation of facts. Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and 
unmistakable error must be undebatable and reasonable minds 
could not differ that a total schedular rating was warranted.  
Phillips, 10 Vet. App. at 31; Fugo, 6 Vet. App. at 43.

The May 1998 rating decision was consistent with and 
reasonably supported by the evidence then of record and the 
existed legal authority, and it did not contain undebatable 
error that would have manifestly changed the outcome.  

The preponderance of the evidence is against the Veteran's 
CUE claim; there is no doubt to be resolved; and a revision 
of the May 1998 rating decision is not warranted.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

The May 1998 rating decision granting service connection for 
PTSD and assigning a 50 percent evaluation, effective May 19, 
1993, a 100 percent evaluation, effective May 24, 1993, a 50 
percent evaluation, effective August 1, 1993, a 100 percent 
evaluation, effective January 26, 1998, and a 50 percent 
evaluation, effective April 1, 1998 was not clearly and 
unmistakably erroneous, and the claim is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


